      Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 1 of 18 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

                                                        Case No:

 XIAOHAI YAN, Individually and On Behalf                CLASS ACTION COMPLAINT FOR
 of All Others Similarly Situated,                      VIOLATIONS OF THE FEDERAL
                                                        SECURITIES LAWS
         Plaintiff,
                                                        JURY TRIAL DEMANDED
         v.

 RUHNN HOLDING LIMITED, MIN FENG,
 LEI SUN, CHAO SHEN, ZHENBO CHI, KE
 CHENG, SHEK YUEN TING, FENGCHUN
 JIN, SHANGZHEN LI, ZHENXING SHAO,
 PEN HUNG TUNG, JUNHONG QI, and
 XIAOCAO XU,

        Defendants.




       Plaintiff Xiaohai Yan (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters based on the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of United States Securities and Exchange Commission

(“SEC”) filings by Ruhnn Holding Limited (“Ruhnn” or the “Company”), as well as media and

analyst reports about the Company and Company press releases.                 Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein.

                                   NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all persons or entities who purchased

Ruhnn American Depositary Shares (“ADSs”) pursuant and/or traceable to the Company’s April




                                                  1
      Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 2 of 18 PageID #: 2



3, 2019 initial public offering (the “IPO” or “Offering”), seeking to pursue remedies under the

Securities Act of 1933 (the “Securities Act”).

                                 JURISDICTION AND VENUE

        2.      The claims alleged herein arise under and pursuant to Sections 11 and 15 of the

Securities Act, 15 U.S.C. §§ 77k and 77o.

        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 22 of the Securities Act (15 U.S.C. § 77v).

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 22(a)

of the Securities Act (15 U.S.C. § 77v(a)) because a significant portion of the Defendants’

actions and the subsequent damages took place within this District. Pursuant to the deposit

agreement referenced in the Registration Statement (defined below), any action in connection

with the IPO arising under the Securities Act “may only be instituted in a state or federal court in

New York, New York.” Accordingly, the Eastern District of New York is an appropriate venue.

        5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications, and

the facilities of a national securities exchange. Defendants disseminated the statements alleged

to be false and misleading herein into this District, and Defendants solicited purchasers of Ruhnn

securities in this District.

                                            PARTIES

        6.      Plaintiff, as set forth in the accompanying Certification, incorporated by reference

herein, purchased Ruhnn ADSs pursuant and/or traceable to the IPO and was damaged thereby.

        7.      Defendant Ruhnn describes itself as an e-commerce retailer and so-called “key

opinion leader” facilitator based in Hangzhou, China. Ruhnn conducted the IPO in New York


                                                 2
     Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 3 of 18 PageID #: 3



and the ADSs sold in the IPO trade in New York on the Nasdaq Stock Market under the ticker

symbol “RUHN.” The Company maintains a dual voting class structure designed to concentrate

control of the Company in the hands of Company insiders out of proportion to their economic

stake in Ruhnn. Class B shares, which were exclusively held by Company insiders, each have

ten votes per share, as compared to Class A shares, which entitle their holders to only one vote

per share. Each Ruhnn ADS sold in the IPO represents five Class A ordinary shares of the

Company.     After the IPO, Class B shareholders were estimated to control 88.2% of the

Company’s voting control, and thus to dominate Ruhnn’s activities and affairs.

       8.     Defendant Min Feng (“Feng”) was the Chairman of the Board of Directors of

Ruhnn (the “Board”) at the time of the IPO. He is also a founder of the Company. Prior to the

IPO, defendant Feng owned over 29% of the voting power of the Company. Through his

ownership of Class A and Class B shares, defendant Feng maintained 50.1% voting control of

the Company following the IPO. His ownership of Class B shares provided defendant Feng with

disproportionate voting control over Ruhnn as compared to his economic stake in the Company.

       9.     Defendant Lei (a/k/a Ray) Sun (“Sun”) was Ruhnn’s Chief Executive Officer and

a director at the time of the IPO. He is also a founder of the Company. Prior to the IPO,

defendant Sun owned over 14% of the voting power of the Company. Through his ownership of

Class A and Class B shares, defendant Sun maintained 26.4% voting control of the Company

following the IPO.     Defendant Sun’s ownership of Class B shares provided him with

disproportionate voting control over Ruhnn as compared to his economic stake in the Company.

In addition, defendant Sun offered to sell an additional 875,000 shares of his own personal

Ruhnn holdings in the IPO through his private investment vehicle, LEIYU Investment Limited,

pursuant to the underwriters’ overallotment option.




                                                3
     Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 4 of 18 PageID #: 4



       10.     Defendant Chao (a/k/a Eric) Shen (“Shen”) was a Ruhnn director at the time of

the IPO. He is also a founder of the Company. Prior to the IPO, defendant Shen owned over 6%

of the voting power of the Company. Through his ownership of Class A and Class B shares,

defendant Shen maintained 12.1% voting control of the Company following the IPO. Defendant

Shen’s ownership of Class B shares provided him with disproportionate voting control over

Ruhnn as compared to his economic stake in the Company. In addition, defendant Shen offered

to sell an additional 175,000 shares of his own personal Ruhnn holdings in the IPO through his

private investment vehicle, YangMing Investment Limited, pursuant to the underwriters’

overallotment option.

       11.     Defendant Zhenbo (a/k/a Nick) Chi (“Chi”) was Ruhnn’s Chief Financial Officer

at the time of the IPO.

       12.     Defendant Ke Cheng (“Cheng”) was a director and the Chief Operating Officer of

Ruhnn at the time of the IPO.

       13.     Defendant Shek Yuen Ting (“Ting”) was the Assistant Secretary for Ruhnn at the

time of the IPO.

       14.     Defendant Fengchun Jin (“Jin”) was a Ruhnn director at the time of the IPO.

       15.     Defendant Shangzhen Li (“Li”) was a director and Vice President of Ruhnn at the

time of the IPO.

       16.     Defendant Zhenxing Shao (“Shao”) was a Ruhnn director at the time of the IPO.

       17.     Defendant Pen Hung Tung (“Tung”) was a Ruhnn director at the time of the IPO.

       18.     Defendant Junhong Qi (“Qi”) was a Ruhnn director at the time of the IPO.

       19.     Defendant Xiaocao (a/k/a Cecilia) Xu (“Xu”) was a Ruhnn director at the time of

the IPO.




                                               4
      Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 5 of 18 PageID #: 5



        20.      Defendants Feng, Sun, Shen, Chi, Cheng, Ting, Jin, Li, Shao, Tung, Qi, and Xu

are referred to herein as the “Individual Defendants.” The Individual Defendants each signed the

Registration Statement, solicited the investing public to purchase securities issued pursuant

thereto, hired and assisted the underwriters, planned and contributed to the IPO and Registration

Statement, and attended road shows and other promotions to meet with and present favorable

information to potential Ruhnn investors, all motivated by their own and the Company’s

financial interests.

                               SUBSTANTIVE ALLEGATIONS

                                          Background

        21.      Defendant Ruhnn describes itself as China’s largest key opinion leader (“KOL”)

facilitator and the largest KOL facilitator in China’s e-commerce market. So-called KOLs are

essentially social media influencers, i.e., individuals who create content on social media

platforms such as Facebook, YouTube, Tik Tok, and Instagram with the hope of garnering a

large public following. As a purported KOL facilitator, Ruhnn contracts with social media

influencers who are paid to promote, market, and advertise products and services to their fans

and followers.     Ruhnn claims to recruit, train, and manage KOLs and provide them with

analytical support. The Company describes such activities as “incubating” KOLs. Ruhnn’s

KOLs primarily market women’s apparel, cosmetics, shoes, handbags, and other fashion

products on social media platforms popular in China, such as Miaopai, Tik Tok, and Kuaishou.

        22.      Ruhnn’s KOLs provide marketing services both to Ruhnn-owned and -operated

brands and stores and to Ruhnn’s third-party customers. The Company describes sales of

products through Ruhnn’s own stores as the Company’s product sales business, which Ruhnn

also refers to as its “full-service model.” The majority of these online stores are located or

hosted on third-party ecommerce platforms and are operated and marketed in the name of


                                                5
        Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 6 of 18 PageID #: 6



Ruhnn’s KOLs. As of December 31, 2018, Ruhnn purportedly owned and operated ninety-one

online stores. Ruhnn earns revenue from these product sales by taking a percentage of the sales

price at the time the product is sold. The Company’s full-service model is its largest and most

important operating segment, accounting for over 88% of Ruhnn’s total net revenues for the nine

months ended December 31, 2018.1

          23.    Ruhnn also derives revenue from its service business, which Ruhnn refers to as its

“platform model.” Ruhnn launched its platform model in 2017 to market its KOLs and KOL

services to third parties, such as brands, retailers, designers, and manufacturers. As of December

31, 2018, Ruhnn claimed to have over 500 customers using its platform services. Ruhnn earns

fees for these services under a variety of arrangements.

          24.    On March 6, 2019, Ruhnn filed with the SEC a registration statement on Form F-

1 for the IPO, which, after several amendments, was declared effective on April 2, 2019 (the

Form F-1, together with all amendments, is referred to herein as the “Registration Statement”).

One day later, on April 3, 2019, the Company filed a prospectus for the IPO on Form 424B4 (the

“Prospectus”), which incorporated and formed part of the Registration Statement.               The

Registration Statement was used to sell to the investing public approximately 10 million Ruhnn

ADSs, representing 50 million Ruhnn Class A ordinary shares, at $12.50 per share. Defendants

generated $125 million in gross offering proceeds from their sale of Ruhnn ADSs in the IPO.

        Materially False and Misleading Statements Issued in the Registration Statement

          25.    The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material fact, omitted material facts necessary to make the statements

contained therein not misleading, and failed to make adequate disclosures required under the

rules and regulations governing the preparation of such documents.              For example, the

1
    Ruhnn’s fiscal year ends on March 31st of the calendar year.


                                                  6
     Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 7 of 18 PageID #: 7



Registration Statement highlighted the dramatic growth in Ruhnn’s net revenues derived from its

full-service model, but failed to disclose that it had already shuttered almost 40% of its online

stores in the fourth quarter of 2019, which ended March 31, 2019, and preceded the IPO. The

Registration Statement provided the following table, which claimed that Ruhnn was operating

ninety-one online stores in its full-service model, serviced by twenty-five KOLs as of December

31, 2018:




       26.     However, these statements were materially false and misleading, because the

Registration Statement failed to disclose that by the time of the IPO, the number of Ruhnn’s full-

service online stores had plummeted to just fifty-six, a sequential decline of nearly 40%.

Similarly, the number of KOLs servicing the Company’s online stores had fallen 44% to just

fourteen KOLs.

       27.     The Registration Statement also highlighted Ruhnn’s full-service model as

providing “the vast majority of [Ruhnn’s] total revenue generated from fiscal years 2017 and

2018 and the first three quarters of fiscal year 2019, accounting for 99.1%, 96.3% and 88.3% of

[its] total revenues, respectively.” It also emphasized the Company’s growth in revenues derived

from the Company’s full-service model, stating, in relevant part:

       We have established multiple monetization channels to capture the commercial
       opportunities created by the emergence of KOLs in China and we have proven
       their monetization potential with the rapid expansion of our business. We
       started with a full-service model whereby we operate online stores and integrate
       all major steps of the e-commerce value chain, from product design and sourcing,
       online store operation to logistics and after sales services. We generated product
       sales revenue of RMB572.4 million through the full-service model in fiscal year
       2017, which increased by 59.4% to RMB912.5 million (US$132.7 million) in


                                                7
        Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 8 of 18 PageID #: 8



         fiscal year 2018, and increased by 3.8% from RMB728.1 million for the first three
         quarters of fiscal year 2018 to RMB755.9 million (US$109.9 million) for the first
         three quarters of fiscal year 2019.

                                              * * *
         Revenues from our full-service model increased by 59.4% from RMB572.4
         million for fiscal year 2017 to RMB912.5 million (US$132.7 million) for fiscal
         year 2018, and increased by 3.8% from RMB728.1 million for the first three
         quarters of fiscal year 2018 to RMB755.9 million (US$109.9 million) for the
         first three quarters of fiscal year 2019. While we expect to continue increasing
         revenue from our full-service model, sales volume as a percentage of our total
         revenues will likely decrease in the future as we strive to achieve dynamic
         balance between our business models according to industry trends and our
         working capital levels.

         28.    These statements were materially false and misleading because the Registration

Statement failed to disclose that, by the time of the IPO, the Company’s net revenues from its

full-service model had already declined 46% on a sequential basis to RMB186.9 million in the

fourth quarter of 2019, which also represented an anemic 1.4% quarterly growth rate on a year-

over-year basis. In addition, the Company’s full-service operating segment was not rapidly

expanding, but, in fact, was rapidly contracting as of the date of the IPO.

         29.    The Registration Statement also claimed that Ruhnn’s business strategies

involved the continued “rapid” expansion of the Company’s KOL ecosystem, stating, in relevant

part:

         We plan to continue rapidly expanding our KOL ecosystem and create greater
         network effect for all participants. In addition to recruiting more KOLs and
         enlarging their fan base, we plan to leverage our strong online store operation and
         value chain management capabilities to attract more brands, merchants,
         manufacturers and suppliers to join our KOL ecosystem. We also expect to
         expand our KOL online stores into additional e-commerce platforms to take
         advantage of new and emerging popular e-commerce platforms in China,
         increase the exposure of our KOLs and online stores, and provide more choices
         and better experience to our customers. Utilizing the flexibility of our platform
         model, we intend to explore opportunities to cooperate with more types of
         merchants and businesses so that they can benefit from, and provide more
         products and services to, our KOL ecosystem.




                                                 8
     Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 9 of 18 PageID #: 9



       30.     These statements were materially false and misleading because, at the time of the

IPO, Ruhnn had slashed its online stores by nearly 40% and its full-service KOLs by 44%, and

its net revenues derived from its full-service segment—the Company’s largest and most

important operating segment—had declined by 46% on a sequential basis.

       31.     The Registration Statement also purported to warn of risks that had passed, and

were already coming to pass, or omitted to disclose known risks and adverse developments. For

example, the Registration Statement stated that “[w]e may experience a decrease in purchases on

our online stores,” when in fact the Company had already closed dozens of stores, had lost 44%

of its full-service KOLs, and was in the midst of a rapid contraction of its full-service operating

segment that predated the IPO. This purported “risk” warning in the Registration Statement was

thus itself materially misleading and was plainly not tailored to Ruhnn’s actual known risks

related to decreased purchases on its online stores.

       32.     Moreover, Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303(a)(3)(ii),

requires defendants to “[d]escribe any known trends or uncertainties that have had or that the

registrant reasonably expects will have a material favorable or unfavorable impact on net sales or

revenues or income from continuing operations.” Similarly, Item 105 of SEC Regulation S-K,

17 C.F.R. § 229.105, requires, in the “Risk Factors” section of registration statements and

prospectuses, “a discussion of the most significant factors that make an investment in the

registrant or offering speculative or risky” and requires each risk factor to “adequately describe[]

the risk.” The failure of the Registration Statement to disclose the adverse trends in its full-

service operating segment described above violated 17 C.F.R. § 229.303(a)(3)(ii) because these

undisclosed facts that were known to defendants would (and did) have an unfavorable impact on

the Company’s sales, revenues, and income from continuing operations.            This failure also




                                                 9
    Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 10 of 18 PageID #: 10



violated 17 C.F.R. § 229.105 because these adverse trends created significant risks that were not

adequately disclosed, or disclosed at all, even though they were some of the most significant

factors that made an investment in Ruhnn ADSs speculative or risky.

                                 The Truth Begins to Emerge

       33.     On June 14, 2019, Ruhnn reported its fiscal year and fourth quarter 2019 financial

results. These results were for the quarter prior to the quarter in which defendants had conducted

the IPO. In the fiscal 2019 press release, Ruhnn reported that, as of March 31, 2019, the

Company only had fifty-six stores in operation, which indicated that the Company had closed

nearly 40% of the ninety-one stores defendants reported operating in the Registration Statement.

The press release also disclosed that Ruhnn’s product sales had fallen 46% sequentially and

grown by a meager 1.4% year over year. At the same time, Ruhnn’s reported results in its

service platform business were entirely eclipsed by the meager growth in the full-service

product sales business. Revenue from platform services was $7.5 million and $22 million for

the quarter and fiscal year, respectively, versus $28 million and $140 million in product sales

for the quarter and year. Gross margin across the Company’s revenue streams had also declined

eighty basis points year over year, reflecting the Company’s failure to approach profitability, as

its most important operating segment, its full-service segment, had suffered a significant

contraction prior to the IPO.

       34.     Since the IPO, and as a result of the disclosure of material adverse facts omitted

from Ruhnn’s Registration Statement, Ruhnn ADSs have fallen substantially below their IPO

price, damaging Plaintiff and Class members.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action on behalf of all those who purchased

Ruhnn ADSs pursuant and/or traceable to the Registration Statement (the “Class”). Excluded


                                               10
    Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 11 of 18 PageID #: 11



from the Class are Defendants and their families, the officers and directors and affiliates of

Defendants, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        36.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

least thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Ruhnn or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

        37.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        38.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

        39.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                a.      whether Defendants violated the Securities Act;

                b.      whether the Registration Statement contained false or misleading

statements of material fact and omitted material information required to be stated therein; and




                                                11
    Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 12 of 18 PageID #: 12



                  c.     to what extent the members of the Class have sustained damages and the

proper measure of damages.

        40.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                                COUNT I

              Violations of Section 11 of the Securities Act Against All Defendants

        41.       Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness, or intentional misconduct.

        42.       This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

77k, on behalf of the Class, against all Defendants.

        43.       The Registration Statement contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

        44.       Defendants are strictly liable to Plaintiff and the Class for the misstatements and

omissions.

        45.       None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

        46.       By reason of the conduct herein alleged, each Defendant violated or controlled a

person who violated Section 11 of the Securities Act.


                                                   12
    Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 13 of 18 PageID #: 13



       47.     Plaintiff acquired Ruhnn ADSs pursuant to the Registration Statement.

       48.     At the time of their purchases of Ruhnn ADSs, Plaintiff and other members of the

Class were without knowledge of the facts concerning the wrongful conduct alleged herein and

could not have reasonably discovered those facts prior to the disclosures herein.

       49.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering, and

is therefore timely.

                                            COUNT II

      Violations of Section 15 of the Securities Act Against the Individual Defendants

       50.     Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness, or intentional misconduct.

       51.     This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C. §

77o, against the Individual Defendants.

       52.     The Individual Defendants were controlling persons of Ruhnn by virtue of their

positions as directors or senior officers of Ruhnn. The Individual Defendants each had a series

of direct and indirect business and personal relationships with other directors and officers and

major shareholders of Ruhnn. The Company controlled the Individual Defendants and all of

Ruhnn’s employees.

       53.     Ruhnn and the Individual Defendants were culpable participants in the violations

of Section 11 of the Securities Act as alleged above, based on their having signed or authorized

the signing of the Registration Statement and having otherwise participated in the process which

allowed the IPO to be successfully completed.




                                                 13
    Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 14 of 18 PageID #: 14



        54.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering, and

is therefore timely.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of Plaintiff and the Class, prays for judgment and

relief as follows:

        A.      Declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

        B.      Awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

        C.      Awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

        D.      Awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

Dated: October 31, 2019

                                                         Respectfully submitted,

                                                         POMERANTZ LLP

                                                         /s/ Jeremy A. Lieberman
                                                         Jeremy A. Lieberman
                                                         J. Alexander Hood II
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016


                                                    14
Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 15 of 18 PageID #: 15



                                       Telephone: (212) 661-1100
                                       Facsimile: (212) 661-8665
                                       Email: jalieberman@pomlaw.com
                                       Email: ahood@pomlaw.com

                                       POMERANTZ LLP
                                       Patrick V. Dahlstrom
                                       10 South La Salle Street, Suite 3505
                                       Chicago, Illinois 60603
                                       Telephone: (312) 377-1181
                                       Facsimile: (312) 377-1184
                                       Email: pdahlstrom@pomlaw.com

                                       Attorneys for Plaintiff




                                  15
Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 16 of 18 PageID #: 16
Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 17 of 18 PageID #: 17
  Case 1:19-cv-06162 Document 1 Filed 10/31/19 Page 18 of 18 PageID #: 18



Ruhnn Holding Limited (RUHN)                                              Yan, Xiaohai

                                List of Purchases and Sales

                         Purchase              Number of             Price Per
       Date               or Sale              Shares/Unit          Share/Unit



          4/3/2019             Purchase                       141            $12.5000
